                                                                                 United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     February 05, 2020
                              UNITED STATES DISTRICT COURT                           David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

PEDRO LUNA,                                       §
                                                  §
       Plaintiff,                                 §
VS.                                               §   CIVIL ACTION NO. 1:19-CV-176
                                                  §
WILLIAM BARR, et al.,                             §
                                                  §
       Defendants.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On January 13, 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 9) recommending that the Government’s Motion to Dismiss (Doc. 5)

should be granted. No party objected to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation (Doc. 9). Accordingly, it is:

       ORDERED that the Motion to Dismiss (Doc. 5) is GRANTED; and

       ORDERED that any claims made against Defendants are dismissed without prejudice

for failure to state a claim upon which relief can be granted.

       The Clerk of the Court is directed to close this matter.

       SIGNED this 5th day of February, 2020.


                                                  _________________________________
                                                  Fernando Rodriguez, Jr.
                                                  United States District Judge




1/1
